Citation Nr: 1425193	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  14-03 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Whether the reduction from 10 percent to zero percent, effective June 1, 2013, for service-connected bilateral hearing loss was proper.

2.  Entitlement to a compensable rating for bilateral hearing loss from June 1, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel






INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), this appeal has been advanced on the Board's docket.  

The Veteran served on active duty from April 1957 to March 1961.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

The claim for a compensable rating for bilateral hearing loss from June 1, 2013, is being REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the time of the effective date of reduction, June 1, 2013, the 10 percent disability rating for the Veteran's service-connected hearing loss disability had been in effect for less than five years.

2.  At the time of the March 2013 rating decision reducing the rating for the Veteran's service-connected hearing loss from 10 to zero percent, the evidence showed a material improvement in the hearing loss disability.


CONCLUSION OF LAW

The decision to reduce the rating for the service-connected hearing loss from 10 percent to zero percent from June 1, 2013, was proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.85, Diagnostic Code 6100 (2013). 


Veterans Claims Assistance Act of 2000 (VCAA) 

A disagreement with a reduction in rating does not constitute an application for VA benefits, and as such the VCAA is inapplicable.  Instead, a rating reduction is governed by a separate set of notice requirements.  38 C.F.R. § 3.105(e). 

In January 2013, the RO notified the Veteran of the reason for the proposed rating reduction for bilateral hearing loss.  The Veteran was given the opportunity to submit evidence pertaining to the severity of the hearing loss disability and argument why a reduction was not in order.  

Propriety of Reduction

The Veteran asserts that the rating reduction from 10 percent to zero percent for hearing loss was not proper. 

The rating of a service-connected disability is based on the average impairment of earning capacity, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155. 

The record shows that service connection for bilateral hearing loss was established in a rating decision in March 2005.  A zero percent rating was assigned, effective from December 2, 2004.  In August 2011 in a rating decision, the RO increased the rating to 10 percent, effective from July 25, 2011.  

In the rating decision in March 2013, the RO reduced the rating to zero percent, effective June 1, 2013.

Where the reduction in a rating of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  



The beneficiary will be notified of the contemplated action and furnished detailed reasons therefore, and given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e). 

The record shows that the procedural requirements for a rating reduction were followed.  In December 2012 in a rating decision, the RO proposed to reduce the rating for bilateral hearing loss from 10 percent to zero percent.  The Veteran was notified of the proposed reduction by letter in January 2013 and notified that he had 60 days to respond. 

The rating decision that decreased the rating to zero percent was not issued until March 2013, and the Veteran was notified in a letter dated March 27, 2013.  The effective date of the reduction was not until June 1, 2013, beyond the last day of the month in which the 60-day period from the date of notice to the beneficiary of the final rating action expired.  Therefore, the procedural requirements for a reduction were met.  See 38 C.F.R. § 3.105(e). 

Under 38 C.F.R. § 3.344, a rating will not be reduced on any one examination, except where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  The regulation pertains to a rating which has continued at the same level (five years or more).  Where a disability rating has continued at the same level for less than five years, the analysis is conducted under 38 C.F.R. § 3.344(c).  Under 38 C.F.R. § 3.344(c), reexaminations disclosing improvement  in the disability will warrant a reduction. 






The 10 percent rating for hearing loss had been effective from July 25, 2011, and the reduction was effective June 1, 2013, less than five years, and the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply. 

The determination in a reduction in rating case must include the proper application as to the standard of proof.  To warrant reduction in rating, it must be shown that the preponderance of the evidence supports the reduction  Brown v. Brown, 5 Vet. App. 413, 420 (1993). 

A rating for hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, or Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.


On an authorized audiological evaluation in August 2011, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
60
55
55
LEFT
50
50
55
50
55

Speech audiometry revealed speech recognition ability of 66 percent in the right ear and of 84 percent in the left ear.

The examiner noted that the Veteran reported difficulty in hearing people talking, that he had to turn the television up loud to hear, that he struggled to hear and understand the children on the bus he drove, and that in crowds he had to remove his hearing aids.

On the authorized audiological evaluation in October 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
60
50
55
LEFT
50
50
50
50
50

Speech audiometry revealed speech recognition ability of 88 percent in each ear.

The examiner noted that the Veteran's hearing loss impacted his ordinary conditions of life, including ability to work, in that he had to lip read without hearing aids.





The 10 percent rating assigned in the August 2011 rating decision was proper based on the audiological findings on VA examination in August 2011 that demonstrated level VI hearing in the right ear and level II hearing in the left ear, corresponding to a 10 percent rating under Table VII.

In arriving at the rating reduction, the RO cited the current audiometric results and other findings from the VA examination in October 2012 that showed level II hearing loss in each ear, corresponding to a zero percent rating under Table VII.

A review of the record shows that the RO applied the correct schedular criteria and the rating decision was consistent with the audiological findings on the VA examination in October 2012.  When compared to the results of the previous, VA examination in August 2011, upon which the 10 percent rating was based, the audiological findings in October 2012 showed improvement in speech discrimination testing, particularly in the right ear, as right ear hearing acuity improved from level VI to level II. 

At the time of the rating reduction in March 201, the record showed an actual improvement in the service-connected bilateral hearing loss, particularly in measured speech recognition in the right ear, such that a rating reduction from 10 percent to zero percent was proper.

Consequently, there is no basis for restoring the 10 percent rating, as the evidence at the time of the rating decision in March 2013 did not support a compensable rating for the service-connected bilateral hearing loss.  As the preponderance of the evidence supports the rating reduction, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).






ORDER

The reduction from a 10 percent rating to zero percent, effective June 1, 2013, for service-connected bilateral hearing loss was proper.


REMAND

As there is a need to verify the current severity of hearing loss, a reexamination is warranted.  38 C.F.R. § 3.327.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by an examiner, who has not previously examined the Veteran, to determine the current severity of the bilateral hearing loss disability.  

The VA audiologist is asked to comment on whether the speech recognition scores are consistent with the audiometric findings.  

The Veteran's file must be made available to the VA examiner.  

2.  After the development is completed, adjudicate the claim for increase for bilateral hearing loss.  If the benefit is denied, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.







The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


